

116 HR 7685 IH: Protecting Seniors from Scams Act
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7685IN THE HOUSE OF REPRESENTATIVESJuly 20, 2020Mr. Harder of California introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Federal Trade Commission in consultation with the Internal Revenue Service to submit a report to Congress on scams targeting seniors, and for other purposes.1.Short titleThis Act may be cited as the Protecting Seniors from Scams Act.2.FTC report on scams targeting seniors during emergenciesNot later than 90 days after the date of enactment of this Act, the Federal Trade Commission (referred to in this Act as the Commission) shall, in consultation with the Internal Revenue Service (referred to in this Act as the IRS), submit a report to Congress including—(1)a description of the number and types of scams identified by the Commission as being targeted at senior citizens, including scams related to economic stimulus and relief payments related to COVID–19; and(2)policy recommendations to prevent such scams, especially as such scams relate to future national emergencies.3.Increasing awareness of scams targeting seniors(a)In generalAs soon as practicable after the date of enactment of this Act, the Commission and the IRS shall each update their websites to include the latest information, searchable by region and type of scam, on scams targeting seniors, including contacts for relevant law enforcement and adult protective service agencies.(b)Coordination with media outlets and law enforcementThe Commission shall work with media outlets and law enforcement agencies to distribute the information included in the website of the Commission pursuant to subsection (a) to senior citizens and their families and caregivers.